       Case: 1:19-cv-01049-DAP Doc #: 9 Filed: 08/22/19 1 of 1. PageID #: 34


                                                                           Granted.
                                                                           It is SO ORDERED.
                            UNITED STATES DISTRICT COURT                   s/Dan Aaron Polster
                             NORTHERN DISTRICT OF OHIO                     United States District Judge
                                                                           8/22/2019
KRITINE LOVANO,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )      No. 1:19-cv-1049-DAP
                                                     )
CHARTER COMMUNICATIONS, INC.                         )
d/b/a Spectrum,                                      )
                                                     )
                      Defendant.                     )

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       KRITINE LOVANO (Plaintiff), by and through her attorneys, and pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(i) (Dismissal of Actions-Voluntary Dismissal By Plaintiff Without Court Order)

voluntarily dismisses the above captioned matter without prejudice, each party to bear their own

fees and costs.

                                                     Respectfully submitted,

Dated: August 21, 2019                               /s/ Adam T. Hill
                                                     Adam T. Hill
                                                     LAW OFFICES OF JEFFREY LOHMAN, P.C.
                                                     4740 Green River Road, Suite 310
                                                     Corona, CA 92880
                                                     Telephone: (866) 329-9217
                                                     adamh@jlohman.com
                                                     Attorneys for Plaintiff

                                   CERTIFICATE OF FILING

       I hereby certify that on August 21, 2019, a true and correct copy of the foregoing was filed
with the Clerk of the Court by using the CM/ECF System.

                                                     /s/ Adam T. Hill
                                                     Adam T. Hill
